Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Dupont et al. (WO 2019/204555; international publication date: 10/24/2019; priority date: 04/20/2018) in view of Gui Q et al. (CN 106778824; publication date: 05/31/2017).

Regarding Claim 1, Dupont discloses a computer-implemented method, comprising: 
receiving first well log data associated with a key master well (Fig. 2, 214, Dupont); 
receiving formation data identifying tops of formations confirmed in the key master well (Fig. 2, 218, Dupont);
generating merged key master well and formation data in a dynamic time warping (DTW)-readable format by merging the first well log data with the formation data (Fig. 2, Fig. 5, 510, and Fig. 6, 600, 610, 612, and 614, Dupont); 
receiving second well log data associated with a training well located in geographic proximity to the key master well (Fig. 2, 214, Fig. 18, [00197], Dupont); 
formatting the second well log data into the DTW-readable format (Fig. 7, Dupont); 
executing, using the merged key master well and formation data and the formatted second well log data as DTW function inputs, a DTW function to generate indices associated with the formation tops ([00155]-[00157], Dupont); and 
predicting, using the generated indexes, predicted geological formation tops for the training well ([00197], Fig. 21, Dupont).
Dupont further discloses: well log, match peaks and troughs in the first well log data and second well log data (Fig. 2, Fig. 5, 510, and Fig. 6, 600, 610, 612, and 614, Dupont).  However, Dupont does not expressly disclose: condensing and de-condensing.  Gui Q discloses: wherein executing the DTW function includes an iterative process of condensing and de-condensing to match first log data and second log data (Claims: “carry out the clustering process for each data block, in the clustering process. quick dynamic time-warping distance using the dynamic planning method, through stretching or compressing a portion of the time-series data matches two time-series data, (4) stopping the iteration when the central point is not changed, (5) after finishing the iteration, obtaining the clustering result (U11, U12,. ..., U1t,. ..., U1c] and clustering center point (v11, v12,. ..., v1t,. .., v1c], (6) when processing the first i-1 data block, as the center point of the second i-1 data blocks (V (i-1) 1, v (i-1) 2. ..., v (i-1) t. ..., each central point v in (i-1) c) endowing weight value wt, wt % of data points in the whole data block belongs to cluster U (i-1) sum of the membership degree; dividing each data point of the ith data block in the newly obtained assigning weights 1, assign the weight the data points of the i-1 data block of the central point and the ith data block in the new data block,” Gui Q).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Dupont by incorporating the condensing and de-condensing, as disclosed by Gui Q, in order to increase the speed and precision time (Section: Abstract, Gui Q). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 2, Dupont/Gui Q discloses a computer-implemented method of claim 1, further comprising outputting the predicted geological formation tops to a file ([00146], Dupont).

Regarding Claim 3, Dupont/Gui Q discloses a computer-implemented method of claim 1, wherein one or both of the first well log data and the second well log data is gamma ray (GR) well log data ([00115], Dupont).

Regarding Claim 4, Dupont/Gui Q discloses a computer-implemented method of claim 1, wherein log files containing the first well log data and the second well log data include entries recorded at depth intervals, and wherein the entries include, at a particular depth, a depth identifier, a resistivity L, a resistivity S, and a spontaneous potential ([0080] and [00115], Dupont).

Regarding Claim 5, Dupont/Gui Q discloses a computer-implemented method of claim 1, wherein executing the DTW function includes determining an optimal alignment of the first well log data and second well log data ([00149]-[00150], Dupont).

Regarding Claim 6, Dupont/Gui Q discloses a computer-implemented method of claim 5, wherein determining the optimal alignment including using an iterative process of well log condensing and de-condensing to match peaks and troughs in the first well log data and second well log data ([00149]-[00150], Dupont).

Regarding Claim 7, Dupont/Gui Q discloses a computer-implemented method of claim 2, further comprising: 
reading the predicted geological formation tops from the file ([00155]-[00157], Dupont); and 
refining, using the predicted geological formation tops, previously-interpreted geological formation tops in existing wells ([00155]-[00157], Dupont).

Regarding Claim 8, Dupont discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
receiving first well log data associated with a key master well (Fig. 2, 214, Dupont); 
receiving formation data identifying tops of formations confirmed in the key master well (Fig. 2, 218, Dupont);
generating merged key master well and formation data in a dynamic time warping (DTW)-readable format by merging the first well log data with the formation data (Fig. 2, Fig. 5, 510, and Fig. 6, 600, 610, 612, and 614, Dupont); 
receiving second well log data associated with a training well located in geographic proximity to the key master well (Fig. 2, 214, Fig. 18, [00197], Dupont); 
formatting the second well log data into the DTW-readable format (Fig. 7, Dupont); 
executing, using the merged key master well and formation data and the formatted second well log data as DTW function inputs, a DTW function to generate indices associated with the formation tops ([00155]-[00157], Dupont); and 
predicting, using the generated indexes, predicted geological formation tops for the training well ([00197], Fig. 21, Dupont).
Dupont further discloses: well log, match peaks and troughs in the first well log data and second well log data (Fig. 2, Fig. 5, 510, and Fig. 6, 600, 610, 612, and 614, Dupont).  However, Dupont does not expressly disclose: condensing and de-condensing.  Gui Q discloses: wherein executing the DTW function includes an iterative process of condensing and de-condensing to match first log data and second log data (Claims: “carry out the clustering process for each data block, in the clustering process. quick dynamic time-warping distance using the dynamic planning method, through stretching or compressing a portion of the time-series data matches two time-series data, (4) stopping the iteration when the central point is not changed, (5) after finishing the iteration, obtaining the clustering result (U11, U12,. ..., U1t,. ..., U1c] and clustering center point (v11, v12,. ..., v1t,. .., v1c], (6) when processing the first i-1 data block, as the center point of the second i-1 data blocks (V (i-1) 1, v (i-1) 2. ..., v (i-1) t. ..., each central point v in (i-1) c) endowing weight value wt, wt % of data points in the whole data block belongs to cluster U (i-1) sum of the membership degree; dividing each data point of the ith data block in the newly obtained assigning weights 1, assign the weight the data points of the i-1 data block of the central point and the ith data block in the new data block,” Gui Q).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Dupont by incorporating the condensing and de-condensing, as disclosed by Gui Q, in order to increase the speed and precision time (Section: Abstract, Gui Q). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 9, Dupont/Gui Q discloses a non-transitory, computer-readable medium of claim 8, the operations further comprising outputting the predicted geological formation tops to a file ([00146], Dupont).

Regarding Claim 10, Dupont/Gui Q discloses a non-transitory, computer-readable medium of claim 8, wherein one or both of the first well log data and the second well log data is gamma ray (GR) well log data ([00115], Dupont).

Regarding Claim 11, Dupont/Gui Q discloses a non-transitory, computer-readable medium of claim 8, wherein log files containing the first well log data and the second well log data include entries recorded at depth intervals, and wherein the entries include, at a particular depth, a depth identifier, a resistivity L, a resistivity S, and a spontaneous potential ([0080] and [00115], Dupont).

Regarding Claim 12, Dupont/Gui Q discloses a non-transitory, computer-readable medium of claim 8, wherein executing the DTW function includes determining an optimal alignment of the first well log data and second well log data ([00149]-[00150], Dupont).

Regarding Claim 13, Dupont/Gui Q discloses a non-transitory, computer-readable medium of claim 12, wherein determining the optimal alignment including using an iterative process of well log condensing and de-condensing to match peaks and troughs in the first well log data and second well log data ([00149]-[00150], Dupont).

Regarding Claim 14, Dupont/Gui Q discloses a non-transitory, computer-readable medium of claim 9, the operations further comprising:
reading the predicted geological formation tops from the file ([00155]-[00157], Dupont); and 
refining, using the predicted geological formation tops, previously-interpreted geological formation tops in existing wells ([00155]-[00157], Dupont).

Regarding Claim 15, Dupont discloses a computer-implemented system, comprising: 
one or more processors ([0003], Dupont); and 
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising ([0003], Dupont): 
receiving first well log data associated with a key master well (Fig. 2, 214, Dupont); 
receiving formation data identifying tops of formations confirmed in the key master well (Fig. 2, 218, Dupont); 
generating merged key master well and formation data in a dynamic time warping (DTW)-readable format by merging the first well log data with the formation data (Fig. 2, Fig. 5, 510, and Fig. 6, 600, 610, 612, and 614, Dupont); 
receiving second well log data associated with a training well located in geographic proximity to the key master well (Fig. 2, 214, Fig. 18, [00197], Dupont); 
formatting the second well log data into the DTW-readable format (Fig. 7, Dupont); 
executing, using the merged key master well and formation data and the formatted second well log data as DTW function inputs, a DTW function to generate indices associated with the formation tops ([00155]-[00157], Dupont); and 
predicting, using the generated indexes, predicted geological formation tops for the training well ([00197], Fig. 21, Dupont).
Dupont further discloses: well log, match peaks and troughs in the first well log data and second well log data (Fig. 2, Fig. 5, 510, and Fig. 6, 600, 610, 612, and 614, Dupont).  However, Dupont does not expressly disclose: condensing and de-condensing.  Gui Q discloses: wherein executing the DTW function includes an iterative process of condensing and de-condensing to match first log data and second log data (Claims: “carry out the clustering process for each data block, in the clustering process. quick dynamic time-warping distance using the dynamic planning method, through stretching or compressing a portion of the time-series data matches two time-series data, (4) stopping the iteration when the central point is not changed, (5) after finishing the iteration, obtaining the clustering result (U11, U12,. ..., U1t,. ..., U1c] and clustering center point (v11, v12,. ..., v1t,. .., v1c], (6) when processing the first i-1 data block, as the center point of the second i-1 data blocks (V (i-1) 1, v (i-1) 2. ..., v (i-1) t. ..., each central point v in (i-1) c) endowing weight value wt, wt % of data points in the whole data block belongs to cluster U (i-1) sum of the membership degree; dividing each data point of the ith data block in the newly obtained assigning weights 1, assign the weight the data points of the i-1 data block of the central point and the ith data block in the new data block,” Gui Q).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Dupont by incorporating the condensing and de-condensing, as disclosed by Gui Q, in order to increase the speed and precision time (Section: Abstract, Gui Q). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.



Regarding Claim 16, Dupont/Gui Q discloses a computer-implemented system of claim 15, the operations further comprising outputting the predicted geological formation tops to a file ([00146], Dupont).

Regarding Claim 17, Dupont/Gui Q discloses a computer-implemented system of claim 15, wherein one or both of the first well log data and the second well log data is gamma ray (GR) well log data ([00115], Dupont).

Regarding Claim 18, Dupont/Gui Q discloses a computer-implemented system of claim 15, wherein log files containing the first well log data and the second well log data include entries recorded at depth intervals, and wherein the entries include, at a particular depth, a depth identifier, a resistivity L, a resistivity S, and a spontaneous potential ([0080] and [00115], Dupont).

Regarding Claim 19, Dupont/Gui Q discloses a computer-implemented system of claim 15, wherein executing the DTW function includes determining an optimal alignment of the first well log data and second well log data ([00149]-[00150], Dupont).

Regarding Claim 20, Dupont/Gui Q discloses a computer-implemented system of claim 19, wherein determining the optimal alignment including using an iterative process of well log condensing and de-condensing to match peaks and troughs in the first well log data and second well log data ([00149]-[00150], Dupont).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
December 5, 2022